Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 1 of 20 PageID #: 26




                                ATTACHMENT A-1

                                PERSON TO BE SEARCHED:

       Stephen J. RIVITZ, DOB: October, 7, 1948, Social Security Number: XXX-XX-XXXX,
of 161 Cady Ave. Warwick, RI. RIVITZ, pictured below, is described as a white male, 71
years old, 5’7, weighing 178 pounds with balding/grey hair (“SUBJECT PERSON”).




                                          i
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 2 of 20 PageID #: 27




                                  ATTACHMENT B-1

   A. ITEMS TO BE SEIZED

The following materials, which constitute evidence of the commission of a criminal
offense, contraband, the fruits of crime, or property designed or intended for use or
which is or has been used as a means of committing a criminal offense, namely
violations of Conspiracy to Commit Wire Fraud (18 U.S.C. § 1349), Money Laundering
(U.S.C. § 1956(h)), Conspiracy to Commit Theft of Public Money (18 U.S.C. § 371), and
Theft of Public Money (18 U.S.C. § 641) (“Specified Federal Offenses”):

   1.     Records and other materials relating to the receipt of funds from the
          Department of Treasury and/or any state unemployment system, to include
          the Washington state unemployment system.

   2.     Records and other materials relating to fraudulent tax returns and fraudulent
          tax refunds, including personal identification (PII) used in furtherance of such
          returns and the receipt of tax refunds in the names of persons other than
          Stephen RIVITZ.

   3.     Records and other materials relating to the closure of bank accounts.

   4.     Records and other materials relating to notice from banks, RI Department of
          Elderly Affairs, or other third parties relating to Stephen RIVITZ involvement
          in suspected fraud and receipt of suspected fraudulent funds.

   5.     Records and other materials including notes, addresses, ledgers, envelopes,
          and packaging materials, relating to receipt and transfer / disposition of cash,
          money orders, checks, or wire transfers that were sent or received to/from
          known and unknown conspirators.

   6.     Records relating to any communications and meetings by, between, and
          among “Mary Rose”, “Mike,” “Gary” and known and unknown conspirators
          relating to the receipt, solicitation, and transfer of funds.

   7.     Records relating to the transfer of funds to Nigeria.



                                            ii
    Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 3 of 20 PageID #: 28




      8.    Records relating to the use, possession, and control of cellular telephones
            seized from the SUBJECT PREMISES and/or SUBJECT VEHICLE.

      9.    Records relating to any communications with co-conspirators, including
            telephone, electronic, or in person communications with co-conspirators in
            relation to the Specified Federal Offenses, the transfer and receipt of funds
            between the subjects of the investigation and other persons;

      10.   Records, documents, and deeds reflecting the purchase or lease of real estate,
            vehicles including by not limited to the SUBJECT VEHICLE, precious metals,
            jewelry, or other items obtained with the proceeds from a fraud;

      11.   Any records which document an association with co-conspirators, including
            texts, contact lists, photographs, video and audio recordings;

      12.   All notes, documents, records, correspondence, diaries, and address books, in
            any format or medium (including, but not limited to, computer or digital data
            files, envelopes, letters, papers, handwritten notes, and electronic messages,
            chat logs and electronic records) relating to individuals identified as victims
            in this investigation;

      13.   Banking, money remitter, and financial institution records, including but not
            limited to bank statements, credit card statements, canceled checks, money
            orders, deposit slips, orders for receipt or sending of money transfer by wire,
            checking and savings books, financial institution statements, and records of
            safe deposit boxes;

      14.   For any computer or storage medium whose seizure is otherwise authorized
            by this warrant, and any computer or storage medium that contains or in
            which is stored records or information whose seizure is authorized by this
            warrant, including any cell phones (hereinafter, "COMPUTER") 1:



1The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high-speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook computers,
mobile/cellular phones, tablets, server computers, and network hardware. The term
“storage medium” includes any physical object upon which computer data can be
                                              iii
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 4 of 20 PageID #: 29




         a. evidence of who used, owned, or controlled the COMPUTER at the time
            the things described in this warrant were created, edited, or deleted, such
            as logs, registry entries, configuration files, saved user names and
            passwords, documents, browsing history, user profiles, email, email
            contacts, "chat," instant messaging logs, photographs, and
            correspondence;
         b. evidence of software that would allow others to control the COMPUTER,
            such as viruses, Trojan horses, and other forms of malicious software, as
            well as evidence of the presence or absence of security software designed
            to detect malicious software;
         c. evidence of the lack of such malicious software;
         d. evidence indicating how and when the computer was accessed or used to
            determine the chronological context of computer access, use, and events
            relating to the crimes under investigation and to the computer user;
         e. evidence indicating the computer user's knowledge and/or intent as it
            relates to the crimes under investigation;
         f. evidence of the attachment to the COMPUTER of other storage devices or
            similar containers for electronic evidence;
         g. evidence of programs (and associated data) that are designed to eliminate
            data from the COMPUTER;
         h. evidence of the times the COMPUTER was used;
         i. passwords, encryption keys, and other access devices that may be
            necessary to access the COMPUTER;
         j. documentation and manuals that may be necessary to access the
            COMPUTER or to conduct a forensic examination of the COMPUTER;
         k. records of or information about Internet Protocol addresses used by the
            COMPUTER; and
         l. records of or information about the COMPUTER's Internet activity,
            including firewall logs, caches, browser history and cookies,
            "bookmarked" or "favorite" web pages, search terms that the user entered
            into any Internet search engine, and records of user-typed web addresses.

   15.   Routers, modems, and network equipment used to connect computers to the
         Internet.

recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMS,
and other magnetic or optical media.
                                          iv
 Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 5 of 20 PageID #: 30




      16.     As used in this Attachment, the terms “records” and “information” includes
              all forms of creation or storage, including any form of computer or electronic
              storage (such as hard disks or other media that can store data); any
              handmade form (such as writing); any mechanical form (such as printing or
              typing); and photographic form (such as microfilm, microfiche, prints, slides,
              negatives, videotapes, motion pictures, or photocopies).

      17.     With respect to any and all electronically stored information in cellular
              telephones, in addition to the information described herein, agents may also
              access, record and seize the following:
              a. Telephone numbers of incoming/outgoing calls stored in the call registry;
              b. Digital, cellular and/or telephone numbers and/or direct connect
                  numbers, names and identities stored in the directories;
              c. Any incoming/outgoing text messages relating to the above criminal
                  violations;
              d. Telephone subscriber information;
              e. The telephone numbers stored in the cellular telephone and/or PDA;
              f. records relating to the use, possession, and control of any cellular
                  telephones seized;
              g. Any other electronic information stored in the memory and/or accessed
                  by the active electronic features of the digital or cellular telephone
                  including but not limited to photographs, videos, e-mail, and voice mail
                  relating to the above criminal violations.

      18.     Contextual information necessary to understand the evidence described in
              this attachment.

II.         AUTHORIZED SEARCH PROCEDURE

      1.      Law enforcement personnel or other individuals assisting law enforcement
              personnel (the “search team”) will, in their discretion, either search the digital
              device(s) on-site or seize and transport the device(s) and/or forensic image(s)
              thereof to an appropriate law enforcement laboratory or similar facility to be
              searched at that location.




                                                 v
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 6 of 20 PageID #: 31




   2.     In order to search for the items described above that may be maintained in
          electronic media, the search team are authorized to search, copy, image and
          seize the following items for off-site review:
          a. Any computer or storage medium capable of being used to commit
              further or store evidence of the Specified Federal Offenses; and
          b. Any physical keys, encryption devices, dongles and similar physical items
              that are necessary to gain access to the computer or storage medium;

   3.     Pursuant to Rule 41(f)(1)(B), the government will retain a copy of the
          electronically stored information that was seized or copied for the purpose of
          the evidentiary authentication and any potential discovery obligations in any
          related prosecution.

   B. SEARCH PROCEDURE FOR DEVICES CAPABLE OF BIOMETRIC ACCESS

   1. During the execution of this search warrant, law enforcement is permitted to:

          a. depress the user’s thumb and/or fingers onto the fingerprint sensor of the
             device (only when the device has such a sensor), and direct which specific
             finger(s) and/or thumb(s) shall be depressed; and
          b. hold the device in front of the user’s face with her eyes open to activate
             the facial-, iris-, or retina-recognition feature, in order to gain access to the
             contents of any such device.

In depressing a person’s thumb or finger onto a device and in holding a device in front
of a person’s face, law enforcement may not use excessive force, as defined in Graham
v. Connor, 490 U.S. 386 (1989); specifically, law enforcement may use no more than
objectively reasonable force in light of the facts and circumstances confronting them.

The special procedures relating to digital devices found in this warrant govern only the
search of digital devices pursuant to the authority conferred by this warrant and do not
apply to any search of digital devices pursuant to any other court order.




                                             vi
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 7 of 20 PageID #: 32




                                 ATTACHMENT A-2

                             PREMISES TO BE SEARCHED

       The SUBJECT PREMISES is the premises at 161 Cady Avenue, Warwick, RI.
SUBJECT PREMISES is described as a single-family residence. SUBJECT PREMISES has
a brick exterior with a white front door that is accessed by going up three steps.

       The area to be searched at the SUBJECT PREMISES includes the room rented by
RIVITZ and common areas, to include locked containers and safes, lockers, sheds, and
any visible structures and outbuildings associated with the SUBJECT PREMISES and
shall extend into desks, cabinets, safes, briefcases, backpacks, wallets, purses, digital
devices, and any other storage locations within SUBJECT PREMISES in the room rented
by RIVITZ.

      The search shall also include any person located at the SUBJECT PREMISES, as
defined above, at the time the search warrant is executed, and any computers, cellular
telephones, storage media/medium, briefcases, backpacks, wallets, and purses on such
persons.




                                            i
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 8 of 20 PageID #: 33




                                  ATTACHMENT B-2

   A. ITEMS TO BE SEIZED

The following materials, which constitute evidence of the commission of a criminal
offense, contraband, the fruits of crime, or property designed or intended for use or
which is or has been used as a means of committing a criminal offense, namely
violations of Conspiracy to Commit Wire Fraud (18 U.S.C. § 1349), Money Laundering
(U.S.C. § 1956(h)), Conspiracy to Commit Theft of Public Money (18 U.S.C. § 371), and
Theft of Public Money (18 U.S.C. § 641) (“Specified Federal Offenses”):

   1.     Records and other materials relating to the receipt of funds from the
          Department of Treasury and/or any state unemployment system, to include
          the Washington state unemployment system.

   2.     Records and other materials relating to fraudulent tax returns and fraudulent
          tax refunds, including personal identification (PII) used in furtherance of such
          returns and the receipt of tax refunds in the names of persons other than
          Stephen RIVITZ.

   3.     Records and other materials relating to the closure of bank accounts.

   4.     Records and other materials relating to notice from banks, RI Department of
          Elderly Affairs, or other third parties relating to Stephen RIVITZ involvement
          in suspected fraud and receipt of suspected fraudulent funds.

   5.     Records and other materials including notes, addresses, ledgers, envelopes,
          and packaging materials, relating to receipt and transfer / disposition of cash,
          money orders, checks, or wire transfers that were sent or received to/from
          known and unknown conspirators.

   6.     Records relating to any communications and meetings by, between, and
          among “Mary Rose”, “Mike,” “Gary” and known and unknown conspirators
          relating to the receipt, solicitation, and transfer of funds.

   7.     Records relating to the transfer of funds to Nigeria.



                                            ii
    Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 9 of 20 PageID #: 34




      8.    Records relating to the use, possession, and control of cellular telephones
            seized from the SUBJECT PREMISES and/or SUBJECT VEHICLE.

      9.    Records relating to any communications with co-conspirators, including
            telephone, electronic, or in person communications with co-conspirators in
            relation to the Specified Federal Offenses, the transfer and receipt of funds
            between the subjects of the investigation and other persons;

      10.   Records, documents, and deeds reflecting the purchase or lease of real estate,
            vehicles including by not limited to the SUBJECT VEHICLE, precious metals,
            jewelry, or other items obtained with the proceeds from a fraud;

      11.   Any records which document an association with co-conspirators, including
            texts, contact lists, photographs, video and audio recordings;

      12.   All notes, documents, records, correspondence, diaries, and address books, in
            any format or medium (including, but not limited to, computer or digital data
            files, envelopes, letters, papers, handwritten notes, and electronic messages,
            chat logs and electronic records) relating to individuals identified as victims
            in this investigation;

      13.   Banking, money remitter, and financial institution records, including but not
            limited to bank statements, credit card statements, canceled checks, money
            orders, deposit slips, orders for receipt or sending of money transfer by wire,
            checking and savings books, financial institution statements, and records of
            safe deposit boxes;

      14.   For any computer or storage medium whose seizure is otherwise authorized
            by this warrant, and any computer or storage medium that contains or in
            which is stored records or information whose seizure is authorized by this
            warrant, including any cell phones (hereinafter, "COMPUTER") 2:



2The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high-speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook computers,
mobile/cellular phones, tablets, server computers, and network hardware. The term
“storage medium” includes any physical object upon which computer data can be
                                              iii
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 10 of 20 PageID #: 35




         a. evidence of who used, owned, or controlled the COMPUTER at the time
            the things described in this warrant were created, edited, or deleted, such
            as logs, registry entries, configuration files, saved user names and
            passwords, documents, browsing history, user profiles, email, email
            contacts, "chat," instant messaging logs, photographs, and
            correspondence;
         b. evidence of software that would allow others to control the COMPUTER,
            such as viruses, Trojan horses, and other forms of malicious software, as
            well as evidence of the presence or absence of security software designed
            to detect malicious software;
         c. evidence of the lack of such malicious software;
         d. evidence indicating how and when the computer was accessed or used to
            determine the chronological context of computer access, use, and events
            relating to the crimes under investigation and to the computer user;
         e. evidence indicating the computer user's knowledge and/or intent as it
            relates to the crimes under investigation;
         f. evidence of the attachment to the COMPUTER of other storage devices or
            similar containers for electronic evidence;
         g. evidence of programs (and associated data) that are designed to eliminate
            data from the COMPUTER;
         h. evidence of the times the COMPUTER was used;
         i. passwords, encryption keys, and other access devices that may be
            necessary to access the COMPUTER;
         j. documentation and manuals that may be necessary to access the
            COMPUTER or to conduct a forensic examination of the COMPUTER;
         k. records of or information about Internet Protocol addresses used by the
            COMPUTER; and
         l. records of or information about the COMPUTER's Internet activity,
            including firewall logs, caches, browser history and cookies,
            "bookmarked" or "favorite" web pages, search terms that the user entered
            into any Internet search engine, and records of user-typed web addresses.

   15.   Routers, modems, and network equipment used to connect computers to the
         Internet.

recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMS,
and other magnetic or optical media.
                                          iv
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 11 of 20 PageID #: 36




      16.     As used in this Attachment, the terms “records” and “information” includes
              all forms of creation or storage, including any form of computer or electronic
              storage (such as hard disks or other media that can store data); any
              handmade form (such as writing); any mechanical form (such as printing or
              typing); and photographic form (such as microfilm, microfiche, prints, slides,
              negatives, videotapes, motion pictures, or photocopies).

      17.     With respect to any and all electronically stored information in cellular
              telephones, in addition to the information described herein, agents may also
              access, record and seize the following:
              a. Telephone numbers of incoming/outgoing calls stored in the call registry;
              b. Digital, cellular and/or telephone numbers and/or direct connect
                  numbers, names and identities stored in the directories;
              c. Any incoming/outgoing text messages relating to the above criminal
                  violations;
              d. Telephone subscriber information;
              e. The telephone numbers stored in the cellular telephone and/or PDA;
              f. records relating to the use, possession, and control of any cellular
                  telephones seized;
              g. Any other electronic information stored in the memory and/or accessed
                  by the active electronic features of the digital or cellular telephone
                  including but not limited to photographs, videos, e-mail, and voice mail
                  relating to the above criminal violations.

      18.     Contextual information necessary to understand the evidence described in
              this attachment.

II.         AUTHORIZED SEARCH PROCEDURE

      4.      Law enforcement personnel or other individuals assisting law enforcement
              personnel (the “search team”) will, in their discretion, either search the digital
              device(s) on-site or seize and transport the device(s) and/or forensic image(s)
              thereof to an appropriate law enforcement laboratory or similar facility to be
              searched at that location.




                                                 v
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 12 of 20 PageID #: 37




   5.     In order to search for the items described above that may be maintained in
          electronic media, the search team are authorized to search, copy, image and
          seize the following items for off-site review:
          a. Any computer or storage medium capable of being used to commit
              further or store evidence of the Specified Federal Offenses; and
          b. Any physical keys, encryption devices, dongles and similar physical items
              that are necessary to gain access to the computer or storage medium;

   6.     Pursuant to Rule 41(f)(1)(B), the government will retain a copy of the
          electronically stored information that was seized or copied for the purpose of
          the evidentiary authentication and any potential discovery obligations in any
          related prosecution.

   B. SEARCH PROCEDURE FOR DEVICES CAPABLE OF BIOMETRIC ACCESS

   2. During the execution of this search warrant, law enforcement is permitted to:

          a. depress the user’s thumb and/or fingers onto the fingerprint sensor of the
             device (only when the device has such a sensor), and direct which specific
             finger(s) and/or thumb(s) shall be depressed; and
          b. hold the device in front of the user’s face with her eyes open to activate
             the facial-, iris-, or retina-recognition feature, in order to gain access to the
             contents of any such device.

In depressing a person’s thumb or finger onto a device and in holding a device in front
of a person’s face, law enforcement may not use excessive force, as defined in Graham
v. Connor, 490 U.S. 386 (1989); specifically, law enforcement may use no more than
objectively reasonable force in light of the facts and circumstances confronting them.

The special procedures relating to digital devices found in this warrant govern only the
search of digital devices pursuant to the authority conferred by this warrant and do not
apply to any search of digital devices pursuant to any other court order




                                             vi
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 13 of 20 PageID #: 38




                                      i
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 14 of 20 PageID #: 39




                                 ATTACHMENT A-3

                             VEHICLE TO BE SEARCHED

       A 2008 Toyota Prius (VIN# JTDKB20U383313202), color silver, registered in the
name of Stephen Rivitz, 161 Cady Ave., Warwick, Rhode Island, Rhode Island plate
number 473409 (hereinafter referred to as “the SUBJECT VEHICLE”).
.
       The area to be searched in the SUBJECT VEHICLE includes all trash containers,
debris boxes, storage lockers, locked containers and safes, lockers, within the SUBJECT
VEHICLE and shall extend into safes, briefcases, backpacks, wallets, purses, digital
devices, and any other storage locations within the SUBJECT VEHICLE.

      The search shall also include any person located in the SUBJECT VEHICLE, as
defined above, at the time the search warrant is executed, and any computers, cellular
telephones, storage media/medium, briefcases, backpacks, wallets, and purses on such
persons.




                                           i
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 15 of 20 PageID #: 40




                                  ATTACHMENT B-3

   A. ITEMS TO BE SEIZED

The following materials, which constitute evidence of the commission of a criminal
offense, contraband, the fruits of crime, or property designed or intended for use or
which is or has been used as a means of committing a criminal offense, namely
violations of Conspiracy to Commit Wire Fraud (18 U.S.C. § 1349), Money Laundering
(U.S.C. § 1956(h)), Conspiracy to Commit Theft of Public Money (18 U.S.C. § 371), and
Theft of Public Money (18 U.S.C. § 641) (“Specified Federal Offenses”):

   1.     Records and other materials relating to the receipt of funds from the
          Department of Treasury and/or any state unemployment system, to include
          the Washington state unemployment system.

   2.     Records and other materials relating to fraudulent tax returns and fraudulent
          tax refunds, including personal identification (PII) used in furtherance of such
          returns and the receipt of tax refunds in the names of persons other than
          Stephen RIVITZ.

   3.     Records and other materials relating to the closure of bank accounts.

   4.     Records and other materials relating to notice from banks, RI Department of
          Elderly Affairs, or other third parties relating to Stephen RIVITZ involvement
          in suspected fraud and receipt of suspected fraudulent funds.

   5.     Records and other materials including notes, addresses, ledgers, envelopes,
          and packaging materials, relating to receipt and transfer / disposition of cash,
          money orders, checks, or wire transfers that were sent or received to/from
          known and unknown conspirators.

   6.     Records relating to any communications and meetings by, between, and
          among “Mary Rose”, “Mike,” “Gary” and known and unknown conspirators
          relating to the receipt, solicitation, and transfer of funds.

   7.     Records relating to the transfer of funds to Nigeria.



                                            ii
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 16 of 20 PageID #: 41




    8.    Records relating to the use, possession, and control of cellular telephones
          seized from the SUBJECT PREMISES and/or SUBJECT VEHICLE.

    9.    Records relating to any communications with co-conspirators, including
          telephone, electronic, or in person communications with co-conspirators in
          relation to the Specified Federal Offenses, the transfer and receipt of funds
          between the subjects of the investigation and other persons;

    10.   Records, documents, and deeds reflecting the purchase or lease of real estate,
          vehicles including by not limited to the SUBJECT VEHICLE, precious metals,
          jewelry, or other items obtained with the proceeds from a fraud;

    11.   Any records which document an association with co-conspirators, including
          texts, contact lists, photographs, video and audio recordings;

    12.   All notes, documents, records, correspondence, diaries, and address books, in
          any format or medium (including, but not limited to, computer or digital data
          files, envelopes, letters, papers, handwritten notes, and electronic messages,
          chat logs and electronic records) relating to individuals identified as victims
          in this investigation;

    13.   Banking, money remitter, and financial institution records, including but not
          limited to bank statements, credit card statements, canceled checks, money
          orders, deposit slips, orders for receipt or sending of money transfer by wire,
          checking and savings books, financial institution statements, and records of
          safe deposit boxes;

    14.   For any computer or storage medium whose seizure is otherwise authorized
          by this warrant, and any computer or storage medium that contains or in
          which is stored records or information whose seizure is authorized by this
          warrant, including any cell phones (hereinafter, "COMPUTER") 3:



3The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high-speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook computers,
mobile/cellular phones, tablets, server computers, and network hardware. The term
“storage medium” includes any physical object upon which computer data can be
                                            iii
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 17 of 20 PageID #: 42




         a. evidence of who used, owned, or controlled the COMPUTER at the time
            the things described in this warrant were created, edited, or deleted, such
            as logs, registry entries, configuration files, saved user names and
            passwords, documents, browsing history, user profiles, email, email
            contacts, "chat," instant messaging logs, photographs, and
            correspondence;
         b. evidence of software that would allow others to control the COMPUTER,
            such as viruses, Trojan horses, and other forms of malicious software, as
            well as evidence of the presence or absence of security software designed
            to detect malicious software;
         c. evidence of the lack of such malicious software;
         d. evidence indicating how and when the computer was accessed or used to
            determine the chronological context of computer access, use, and events
            relating to the crimes under investigation and to the computer user;
         e. evidence indicating the computer user's knowledge and/or intent as it
            relates to the crimes under investigation;
         f. evidence of the attachment to the COMPUTER of other storage devices or
            similar containers for electronic evidence;
         g. evidence of programs (and associated data) that are designed to eliminate
            data from the COMPUTER;
         h. evidence of the times the COMPUTER was used;
         i. passwords, encryption keys, and other access devices that may be
            necessary to access the COMPUTER;
         j. documentation and manuals that may be necessary to access the
            COMPUTER or to conduct a forensic examination of the COMPUTER;
         k. records of or information about Internet Protocol addresses used by the
            COMPUTER; and
         l. records of or information about the COMPUTER's Internet activity,
            including firewall logs, caches, browser history and cookies,
            "bookmarked" or "favorite" web pages, search terms that the user entered
            into any Internet search engine, and records of user-typed web addresses.

   15.   Routers, modems, and network equipment used to connect computers to the
         Internet.

recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMS,
and other magnetic or optical media.
                                          iv
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 18 of 20 PageID #: 43




      16.     As used in this Attachment, the terms “records” and “information” includes
              all forms of creation or storage, including any form of computer or electronic
              storage (such as hard disks or other media that can store data); any
              handmade form (such as writing); any mechanical form (such as printing or
              typing); and photographic form (such as microfilm, microfiche, prints, slides,
              negatives, videotapes, motion pictures, or photocopies).

      17.     With respect to any and all electronically stored information in cellular
              telephones, in addition to the information described herein, agents may also
              access, record and seize the following:
              a. Telephone numbers of incoming/outgoing calls stored in the call registry;
              b. Digital, cellular and/or telephone numbers and/or direct connect
                  numbers, names and identities stored in the directories;
              c. Any incoming/outgoing text messages relating to the above criminal
                  violations;
              d. Telephone subscriber information;
              e. The telephone numbers stored in the cellular telephone and/or PDA;
              f. records relating to the use, possession, and control of any cellular
                  telephones seized;
              g. Any other electronic information stored in the memory and/or accessed
                  by the active electronic features of the digital or cellular telephone
                  including but not limited to photographs, videos, e-mail, and voice mail
                  relating to the above criminal violations.

      18.     Contextual information necessary to understand the evidence described in
              this attachment.

II.         AUTHORIZED SEARCH PROCEDURE

      7.      Law enforcement personnel or other individuals assisting law enforcement
              personnel (the “search team”) will, in their discretion, either search the digital
              device(s) on-site or seize and transport the device(s) and/or forensic image(s)
              thereof to an appropriate law enforcement laboratory or similar facility to be
              searched at that location.




                                                 v
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 19 of 20 PageID #: 44




   8.     In order to search for the items described above that may be maintained in
          electronic media, the search team are authorized to search, copy, image and
          seize the following items for off-site review:
          a. Any computer or storage medium capable of being used to commit
              further or store evidence of the Specified Federal Offenses; and
          b. Any physical keys, encryption devices, dongles and similar physical items
              that are necessary to gain access to the computer or storage medium;

   9.     Pursuant to Rule 41(f)(1)(B), the government will retain a copy of the
          electronically stored information that was seized or copied for the purpose of
          the evidentiary authentication and any potential discovery obligations in any
          related prosecution.

   B. SEARCH PROCEDURE FOR DEVICES CAPABLE OF BIOMETRIC ACCESS

   3. During the execution of this search warrant, law enforcement is permitted to:

          a. depress the user’s thumb and/or fingers onto the fingerprint sensor of the
             device (only when the device has such a sensor), and direct which specific
             finger(s) and/or thumb(s) shall be depressed; and
          b. hold the device in front of the user’s face with her eyes open to activate
             the facial-, iris-, or retina-recognition feature, in order to gain access to the
             contents of any such device.

In depressing a person’s thumb or finger onto a device and in holding a device in front
of a person’s face, law enforcement may not use excessive force, as defined in Graham
v. Connor, 490 U.S. 386 (1989); specifically, law enforcement may use no more than
objectively reasonable force in light of the facts and circumstances confronting them.

The special procedures relating to digital devices found in this warrant govern only the
search of digital devices pursuant to the authority conferred by this warrant and do not
apply to any search of digital devices pursuant to any other court order.




                                             vi
Case 1:20-mj-00044-LDA Document 3-2 Filed 06/22/20 Page 20 of 20 PageID #: 45




                                      i
